Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed May
19, 2009







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed May 19, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00439-CR
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On May
7, 2009, relator, Edward R. Newsome, filed a petition for writ of mandamus in
this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator complains that he did not
receive credit for time served in jail before his trial for unauthorized use of
a motor vehicle.  
Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  Therefore, we do not have jurisdiction in this
original proceeding.  




Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction. 
 
PER
CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan. 
Do Not PublishCTex. R. App. P. 47.2(b).